The plaintiffs in error, hereinafter called defendants, were convicted in the district court of Okfuskee county of the crime of larceny of domestic fowls, and their punishment fixed by the jury at imprisonment in the state penitentiary for one year and one day. *Page 290 
The evidence of the state was that on the 11th day of April, 1929, L. V. Smith was the owner of thirteen light Brahma hens and one rooster; that the rooster had very peculiar markings that made it easy to identify him; that when the defendants were arrested the thirteen hens and one rooster were together and in their possssion; that these chickens were stolen in the nighttime from Smith's premises; that the man who assisted in stealing the chickens wore a peculiar shoe, in that it had no heel and was turned up at the toe; that at three different places at the chicken roost a track was made by this peculiar shoe, and that defendant at the time of his arrest was wearing such a shoe; that tracks of a man and a woman led from the chicken house out over the fence where the chickens were loaded into some vehicle; that the defendants at the time of their arrest were in a Ford truck owned by the defendant Ellen Goletto's husband. That at the time of their arrest, defendants told the officers they were on their way to Ft. Smith to sell the chickens; that defendants had sold a large number of chickens to various parties in that section of the country.
The evidence of the defendants was that they lived at Lodi; that they had raised these chickens, had caught them the night before, and put them in the coop on the truck and were taking them to Ft. Smith to sell them to get money to doctor the eyes of the defendant McDonald; that they had gone out of their way through Stigler, because McDonald had some business with a man at Wilburton.
Defendants argue but one question in their brief, the sufficiency of this evidence to support the verdict of the jury.
In Browning v. State, 31 Okla. Cr. 373, 239 P. 272, this court said: *Page 291 
"Where there is evidence from which the jury may reasonably and logically find the defendant guilty of the crime charged, in the absence of unusual circumstances, this court will not set aside the jury's verdict on account of insufficiency of the evidence."
See, also, Wilson v. State, 32 Okla. Cr. 139, 240 P. 155; Shields v. State, 32 Okla. Cr. 344, 240 P. 661; Choate v. State, 37 Okla. Cr. 314, 258 P. 360.
The evidence of the state is sufficient to support the verdict of the jury. The cause is therefore affirmed.
DAVENPORT, P. J., and EDWARDS, J., concur.